DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/5/2021 have considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,3,4,12, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
For instance, line 2 of claim 2 recites “in formed over”.
Line 1 of claim 3 recites “is comprises”.
Line 1 of claim 4 recites “is comprises”.
Line 13 of claim 12 recites “in formed over”.
Line 20 of claim 2 recites “in formed over”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Li (9236560), and further in view of Park (US 20160141496; hereinafter Park).
Regarding claim 1, Li teaches a magnetic tunnel junction stack (200 in fig. 2) comprising: 
a buffer layer (203);
a seed layer (202) in contact with the buffer layer (203), the seed layer comprises chromium (Cr) (see col. 3, lines 5-10)
a first pinning layer (216) in contact with the seed layer (202) (NOTE: pinning layer 216 is in contact with the seed layer 202 via layer 218);  and 
a second pinning layer  (214) over the first pinning layer (216), wherein the buffer layer, the seed layer, the first pinning layer and the second pinning layer form a portion of the magnetic tunnel junction stack (200).
Li does not teach wherein the first pinning layer comprises a plurality of bilayers, wherein each bilayer of the plurality of bilayers comprises a first interlayer formed from cobalt (Co) and a second interlayer formed from platinum (Pt), iridium (Ir), nickel (Ni), or palladium (Pd).
Park teaches the same field of an endeavor, wherein the first pinning layer comprises a plurality of bilayers, wherein each bilayer of the plurality of bilayers comprises a first interlayer formed from cobalt (Co) and a second interlayer formed from platinum (Pt), iridium (Ir), nickel (Ni), or palladium (Pd) (see par. 52).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include wherein the first pinning layer comprises a plurality of bilayers, wherein each bilayer of the plurality of bilayers comprises a first interlayer formed from cobalt (Co) and a second interlayer formed from platinum (Pt), iridium (Ir), nickel (Ni), or palladium (Pd) to replace the existing pinning layer as taught by Li with a new improved pinning layer of Park so that MRAM devices by obtaining a high magneto resistance (see par. 5). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Park as applied to claim 1 above, and further in view of Lu (US 8,922,956).
Regarding claim 4, Li and Park disclose all the limitations of the claimed invention for the same reasons as set forth above except for the buffer comprises tantalum (Ta).
Lu teaches the same field of an endeavor wherein the buffer layer is a Ta layer (see col. 4, lines 1-12).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include Ta buffer layer as taught by Lu in the teaching of Li and Park in order to provide magnetic shields for MTJ stack.
Regarding claim 5, Li and Park disclose all the limitations of the claimed invention for the same reasons as set forth above except for the buffer layer comprises CoxFeyBz, tantalum (Ta), tantalum nitride (TaN) or combinations thereof.
Lu teaches the same field of an endeavor wherein the buffer layer comprises CoxFeyBz, tantalum (Ta), tantalum nitride (TaN) or combinations thereof.
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the buffer layer comprises CoxFeyBz, tantalum (Ta), tantalum nitride (TaN) or combinations thereof as taught by Lu in the teaching of US Patent in order to provide to provide magnetic shields for MTJ stack.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Park as applied to claim 1 above, and further in view of Horng (US 2010/01786470).
Regarding claim 8, Li and Park disclose all the limitations of the claimed invention for the same reasons as set forth above except for the seed layer comprises nickel chromium (NiCr), iron nickel chromium (NiCrFe), ruthenium chromium (RuCr), iridium chromium (IrCr), cobalt chrome (CoCr) or combination thereof.
Horng teaches the same field of an endeavor, wherein the seed layer is a NiCr layer (see par. 10).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the NiCr seed layer as taught by Horng in the teaching of Li and Park in order to use a smaller design to fabricate the MRAM (see par. 11).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Park in view of Horng as applied to claim 8 above, and further in view of Lu (US 8,922,956).
Regarding claim 9, Li, Park and Horng disclose all the limitations of the claimed invention for the same reasons as set forth above except for the seed layer comprises a plurality of layers and wherein each of the plurality of layers comprises nickel chromium (NiCr), iron nickel chromium (NiCrFe), ruthenium chromium (RuCr), iridium chromium (IrCr), cobalt chrome (CoCr) or combination thereof.
Lu teaches the same field of an endeavor wherein the seed layer comprises a plurality of layers (316/318 in fig. 3; par. 3, lines 26-33) and wherein each of the plurality of layers comprises nickel chromium (NiCr), iron nickel chromium (NiCrFe), ruthenium chromium (RuCr), iridium chromium (IrCr), cobalt chrome (CoCr) or combination thereof.
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the seed layer comprises a plurality of layers and wherein each of the plurality of layers comprises nickel chromium (NiCr), iron nickel chromium (NiCrFe), ruthenium chromium (RuCr), iridium chromium (IrCr), cobalt chrome (CoCr) or combination thereof as taught by Lu in the teaching of Li, Park and Horng in order to provide to provide magnetic buffer for MTJ stack.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Park as applied to claim 1 above, and further in view of Horng (US 2010/01786470).
Regarding claim 10, Li and Park disclose all the limitations of the claimed invention for the same reasons as set forth above except for the seed layer has a thickness of about 100 Å or less.
Horng teaches the same field of an endeavor, wherein the seed layer is 30 Å to 60 Å thick (see par. 18).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the seed layer is 30 Å to 60 Å thick as taught by Horng in the teaching of Li and Park in order to use a smaller design to fabricate the MRAM (see par. 11).
Regarding claim 11, Li, Park and Horng disclose all the limitations of the claimed invention for the same reasons as set forth above. Besides, Horng teaches the seed layer is 30 Å to 60 Å thick (see par. 18).
Claims 12and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Park, and further in view of Lu (US 8,922,956).
Regarding claim 12, Li teaches a magnetic tunnel junction stack (200 in fig. 2) comprising: 
a buffer layer (203);
a seed layer (202) in contact with the buffer layer (203), the seed layer comprises chromium (Cr) (see col. 3, lines 5-10)
a first pinning layer (216) in contact with the seed layer (202) (NOTE: pinning layer 216 is in contact with the seed layer 202 via layer 218);  and 
a second pinning layer  (214) over the first pinning layer (216), wherein the second pinning layer (214);
a magnetic reference layer (212) formed over the second pinning layer (214);
a tunnel barrier layer (230) formed over the magnetic reference layer (212); and
a magnetic storage layer (240) formed over the tunnel barrier layer (230).
Li does not teach wherein the first pinning layer comprises a plurality of bilayers, wherein each bilayer of the plurality of bilayers comprises a first interlayer formed from cobalt (Co) and a second interlayer formed from platinum (Pt), iridium (Ir), nickel (Ni), or palladium (Pd); and the second pinning layer comprising at least one bilayer.
Park teaches the same field of an endeavor, wherein the first pinning layer comprises a plurality of bilayers, wherein each bilayer of the plurality of bilayers comprises a first interlayer formed from cobalt (Co) and a second interlayer formed from platinum (Pt), iridium (Ir), nickel (Ni), or palladium (Pd) (see par. 52); and the second pinning layer (214) comprising at least one bilayer (see par. 54).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include wherein the first pinning layer comprises a plurality of bilayers, wherein each bilayer of the plurality of bilayers comprises a first interlayer formed from cobalt (Co) and a second interlayer formed from platinum (Pt), iridium (Ir), nickel (Ni), or palladium (Pd) and the second layer comprises at least one bilayer to replace the existing pinning layers as taught by Li with a new improved pinning layer of Park so that MRAM devices by obtaining a high magneto resistance (see par. 5). 
Li and Park do not teach the buffer layer comprises CoxFeyBz, tantalum (Ta), tantalum nitride (TaN) or combinations thereof.
Lu teaches the same field of an endeavor wherein the buffer layer comprises CoxFeyBz, tantalum (Ta), tantalum nitride (TaN) or combinations thereof (see col. 4, lines 1-12)..
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the buffer layer comprises CoxFeyBz, tantalum (Ta), tantalum nitride (TaN) or combinations thereof as taught by Lu in the teaching of Li and Park in order to provide magnetic shields for MTJ.
Regarding claim 16, Li, Park and Lu disclose all the limitations of the claimed invention for the same reasons as set forth above. 
Li and Park do not teach the seed layer comprises a plurality of layers and wherein each of the plurality of layers comprises nickel chromium (NiCr), iron nickel chromium (NiCrFe), ruthenium chromium (RuCr), iridium chromium (IrCr), cobalt chrome (CoCr) or combination thereof.
Lu teaches the same field of an endeavor wherein the seed layer comprises a plurality of layers (316/318 in fig. 3; par. 3, lines 26-33) and wherein each of the plurality of layers comprises nickel chromium (NiCr), iron nickel chromium (NiCrFe), ruthenium chromium (RuCr), iridium chromium (IrCr), cobalt chrome (CoCr) or combination thereof.
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the seed layer comprises a plurality of layers and wherein each of the plurality of layers comprises nickel chromium (NiCr), iron nickel chromium (NiCrFe), ruthenium chromium (RuCr), iridium chromium (IrCr), cobalt chrome (CoCr) or combination thereof as taught by Lu in the teaching of Li, Park and Lu in order to provide to provide magnetic buffer for MTJ stack.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Park in view of Lu as applied to claim 12 above, and further in view of Horng (US 2010/01786470).
Regarding claim 13, Li, Park and Lu disclose all the limitations of the claimed invention for the same reasons as set forth above except for the seed layer comprises nickel chromium (NiCr), iron nickel chromium (NiCrFe), ruthenium chromium (RuCr), iridium chromium (IrCr), cobalt chrome (CoCr) or combination thereof.
Horng teaches the same field of an endeavor, wherein the seed layer is a NiCr layer (see par. 10).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the NiCr seed layer as taught by Horng in the teaching of Li, Park and Lu in order to use a smaller design to fabricate the MRAM (see par. 11).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Park in view of Lu as applied to claim 12 above, and further in view of Horng (US 2010/01786470).
Regarding claim 17, Li, Park and Lu disclose all the limitations of the claimed invention for the same reasons as set forth above except for the seed layer has a thickness of about 100 Å or less.
Horng teaches the same field of an endeavor, wherein the seed layer is 30 Å to 60 Å thick (see par. 18).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the seed layer is 30 Å to 60 Å thick as taught by Horng in the teaching of Li, Park and Lu in order to use a smaller design to fabricate the MRAM (see par. 11).
Regarding claim 18, Li, Park, Lu and Horng disclose all the limitations of the claimed invention for the same reasons as set forth above. Besides, Horng teaches the seed layer is 30 Å to 60 Å thick (see par. 18).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Park, and further in view of Lu (US 2016/036550505).
Regarding claim 19, Li teaches a magnetic tunnel junction stack (200 in fig. 2) comprising: 
a substrate (203) having a buffer layer (203) formed thereon;
a seed layer (202) in contact with the buffer layer (203), the seed layer comprises chromium (Cr) (see col. 3, lines 5-10)
a first pinning layer (216) in contact with the seed layer (202) (NOTE: pinning layer 216 is in contact with the seed layer 202 via layer 218);  and 
a second pinning layer  (214) over the first pinning layer (216), wherein the second pinning layer (214);
a magnetic reference layer (212) formed over the second pinning layer (214);
a tunnel barrier layer (230) formed over the magnetic reference layer (212); and
a magnetic storage layer (240) formed over the tunnel barrier layer (230).
Li does not teach wherein the first pinning layer comprises a plurality of bilayers, wherein each bilayer of the plurality of bilayers comprises a first interlayer formed from cobalt (Co) and a second interlayer formed from platinum (Pt), iridium (Ir), nickel (Ni), or palladium (Pd); and the second pinning layer comprising at least one bilayer.
Park teaches the same field of an endeavor, wherein the first pinning layer comprises a plurality of bilayers, wherein each bilayer of the plurality of bilayers comprises a first interlayer formed from cobalt (Co) and a second interlayer formed from platinum (Pt), iridium (Ir), nickel (Ni), or palladium (Pd) (see par. 52); and the second pinning layer (214) comprising at least one bilayer (see par. 54).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include wherein the first pinning layer comprises a plurality of bilayers, wherein each bilayer of the plurality of bilayers comprises a first interlayer formed from cobalt (Co) and a second interlayer formed from platinum (Pt), iridium (Ir), nickel (Ni), or palladium (Pd) and the second layer comprises at least one bilayer to replace the existing pinning layers as taught by Li with a new improved pinning layer of Park so that MRAM devices by obtaining a high magneto resistance (see par. 5). 
Li and Park do not teach the buffer comprises CoxFeyBz, tantalum (Ta), tantalum nitride (TaN) or combinations thereof.
Li and Park do not teach the buffer layer comprises CoxFeyBz, tantalum (Ta), tantalum nitride (TaN) or combinations thereof.
Lu teaches the same field of an endeavor wherein the buffer layer comprises CoxFeyBz, tantalum (Ta), tantalum nitride (TaN) or combinations thereof (see col. 4, lines 1-12)..
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the buffer layer comprises CoxFeyBz, tantalum (Ta), tantalum nitride (TaN) or combinations thereof as taught by Lu in the teaching of Li and Park in order to provide magnetic shields for MTJ.
Regarding claim 20, Li, Park and Lu disclose all the limitations of the claimed invention for the same reasons as set forth above.
Li and Park do not teach the seed layer comprises a plurality of layers and wherein each of the plurality of layers comprises nickel chromium (NiCr), iron nickel chromium (NiCrFe), ruthenium chromium (RuCr), iridium chromium (IrCr), cobalt chrome (CoCr) or combination thereof.
Lu teaches the same field of an endeavor wherein the seed layer comprises a plurality of layers (316/318 in fig. 3; par. 3, lines 26-33) and wherein each of the plurality of layers comprises nickel chromium (NiCr), iron nickel chromium (NiCrFe), ruthenium chromium (RuCr), iridium chromium (IrCr), cobalt chrome (CoCr) or combination thereof.
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the seed layer comprises a plurality of layers and wherein each of the plurality of layers comprises nickel chromium (NiCr), iron nickel chromium (NiCrFe), ruthenium chromium (RuCr), iridium chromium (IrCr), cobalt chrome (CoCr) or combination thereof as taught by Lu in the teaching of Li, Park and Lu in order to provide to provide magnetic buffer for MTJ stack.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6,8,10-13 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,944,050 in view of Lu (US 8922956). 
Regarding claim 1 of pending application, US Patent discloses similar features of a magnetic tunnel junction stack in claim 1, comprising: 
a buffer layer; a seed layer formed on the buffer layer, the seed layer comprising chromium (Cr); (see lines 3-4 of US Patent’s claim 1) 
a first pinning layer in direct contact with the seed layer, the first pinning layer comprising at least one bilayer, the at least one bilayer comprising: 
a first interlayer formed from cobalt (Co); and 
a second interlayer formed from platinum (Pt), iridium (Ir), nickel (Ni), or palladium (Pd); (see lines 5-10 of US Patent’s claim 1) and 
a second pinning layer formed over the first pinning layer, wherein the buffer layer, the seed layer, the first pinning layer and the second pinning layer form a portion of the magnetic tunnel junction stack (see lines 11-12 of US Patent’s claim 1).
Regarding claim 2 of pending application, US Patent discloses the stack of claim 1, further comprising: a magnetic reference layer in formed over the second pinning layer; a tunnel barrier layer formed over the magnetic reference layer; a magnetic storage layer formed over the tunnel barrier layer; a coupling layer in direct contact with the first pinning layer and the second pinning layer; and a structure blocking layer in direct contact with the second pinning layer (see lines 11-21 of US Patent’s claim 1).
Regarding claim 4 of pending application, US Patent discloses all the features of claim 4 except for the buffer layer is comprises Ta. Lu teaches the same field of an endeavor wherein the buffer layer is a Ta layer.
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include Ta buffer layer as taught by Lu in the teaching of US Patent in order to provide electrical connection for MTJ to other devices or portions of a circuit.
Regarding claim 5 of pending application, US Patent discloses all the features of claim 4 except for the buffer layer is comprises CoxFeyBz, tantalum (Ta), tantalum nitride (TaN), or combinations thereof. Lu teaches the same field of an endeavor wherein the buffer layer is a Ta layer.
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include Ta buffer layer as taught by Lu in the teaching of US Patent in order to provide electrical connection for MTJ to other devices or portions of a circuit.
Regarding claim 8 of pending application, US Patent discloses all the features of claim 1 except for the seed layer comprises nickel chromium (NiCr), iron nickel chromium (NiCrFe), ruthenium chromium (RuCr), iridium chromium (IrCr), cobalt chrome (CoCr), or a combination thereof.
Lu teaches the same field of an endeavor wherein the seed layer comprises nickel chromium (NiCr), iron nickel chromium (NiCrFe), ruthenium chromium (RuCr), iridium chromium (IrCr), cobalt chrome (CoCr), or a combination thereof (see par. 35).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the seed layer comprises nickel chromium (NiCr), iron nickel chromium (NiCrFe), ruthenium chromium (RuCr), iridium chromium (IrCr), cobalt chrome (CoCr), or a combination thereof as taught by Lu in the teaching of US Patent in order to provide a mechanical and crystalline substrate for the first SAF layer (see par. 35).
Regarding claim 9 of the pending application, US Patent discloses all the features of claim 1 except for the seed layer comprises a plurality of layers and wherein each of the plurality of layers comprises nickel chromium (NiCr), iron nickel chromium (NiCrFe), ruthenium chromium (RuCr), iridium chromium (IrCr), cobalt chrome (CoCr) or combination thereof.
Lu teaches the same field of an endeavor wherein the seed layer comprises a plurality of layers (316/318 in fig. 3; par. 3, lines 26-33) and wherein each of the plurality of layers comprises nickel chromium (NiCr), iron nickel chromium (NiCrFe), ruthenium chromium (RuCr), iridium chromium (IrCr), cobalt chrome (CoCr) or combination thereof.
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the seed layer comprises a plurality of layers and wherein each of the plurality of layers comprises nickel chromium (NiCr), iron nickel chromium (NiCrFe), ruthenium chromium (RuCr), iridium chromium (IrCr), cobalt chrome (CoCr) or combination thereof as taught by Lu in the teaching of US Patent in order to provide to provide magnetic buffer for MTJ stack.
Claims 10 and 11 of pending application, US Patent discloses the similar features in claims 5 and 6.
 For the same reasons are indicated above, claims 12-13 and 16-20 of pending application is taught by the combined features of US Patent and Lu.

Allowable Subject Matter
Claims 6 and 14 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed magnetic tunnel junction stack.
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed magnetic tunnel junction stack.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818